Citation Nr: 0616401	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-36 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of the reduction in the disability rating for 
the veteran's service-connected residuals of prostate cancer 
from 100 percent to 10 percent, effective March 1, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1961 to February 
1965 and from April 1965 to February 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
wherein a 100 percent rating in effect for service-connected 
residuals of prostate cancer was reduced to 10 percent, 
effective March 1, 2003.  


REMAND

The veteran was last afforded a VA genitourinary examination 
in September 2002.  The impression was status post 
radiotherapy for prostate cancer.  

The Board notes that the veteran has received treatment for 
his residuals of prostate cancer subsequent to the September 
2002 VA genitourinary examination.  The treatment reports 
indicate possible worsening of the veteran's service-
connected residuals of prostate cancer.  Additionally, in the 
March 2006 informal hearing presentation, the veteran's 
representative specifically requested a new examination on 
the basis that the veteran's condition had worsened.  

Further, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

The Board also observes that the veteran's January 2003 
notice of disagreement disagreed with the reduction of his 
service-connected residuals of prostate cancer from 100 
percent to 10 percent, effective March 1, 2003.  However, the 
November 2003 statement of the case and the August 2004 
supplemental statement of the case solely addressed the issue 
of an increased rating.  The veteran was not provided with 
the laws and regulations as to the reduction of the 100 
percent rating, such as 38 C.F.R. §§ 3.105, 3.344.  
Therefore, a supplemental statement of the case that 
addresses the issue as the propriety of the reduction in the 
disability rating for the veteran's service-connected 
residuals of prostate cancer from 100 percent to 10 percent, 
effective March 1, 2003, should be provided.  

Given such factors, including the time that has elapsed since 
the last VA examination, it is the judgment of the Board that 
the duty to assist the veteran with his claim includes 
providing him with an additional VA examination and 
supplemental statement of the case.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected residuals of 
prostate cancer.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
residuals of prostate cancer should be 
reported.  The examination should comply 
with the AMIE protocol.  

2.  Thereafter, review the claim as to the 
propriety of the reduction in the 
disability rating for the veteran's 
service-connected residuals of prostate 
cancer from 100 percent to 10 percent, 
effective March 1, 2003.  If the claim is 
denied, issue a supplemental statement of 
the case (to include the laws and 
regulations relevant to the reduction in 
the 100 percent rating) to the veteran and 
his representative.  They should be given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






